REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a three-dimensional data coding method/device of coding a plurality of three-dimensional points as claimed. 
Claims 1, 17 disclose an encoding method/device and identify the uniquely distinct features "selecting one prediction mode from two or more prediction modes in accordance with attribute information items of one or more second three- dimensional points in vicinity of a first three-dimensional point, the two or more prediction modes each being used to calculate a predicted value of an attribute information item of the first three-dimensional point; calculating the predicted value by the one prediction mode selected; calculating, as a prediction residual, a difference between a value of the attribute information item of the first three-dimensional point and the predicted value calculated; and generating a bit stream, the bit stream including the one prediction mode and the prediction residual.”. The same reasoning applies to claims 2-8 by virtue of their dependency from claim 1. 
Claims 9, 18 disclose the corresponding decoding method/device with the uniquely distinct features “obtaining a bit stream to obtain (i) a prediction mode of a first three- dimensional point among the plurality of three-dimensional points and (ii) a prediction residual; calculating the predicted value by the prediction mode obtained in the obtaining; and adding the predicted value with the prediction residual to calculate an attribute information item of the first three-dimensional point.”. The same reasoning applies to claims 10-17 by virtue of their dependency from claim 9.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YULIN SUN/
Primary Examiner, Art Unit 2485